Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15, 18, 25 and 28 have been canceled.  Claims 16-17, 19-24, 26-27 and 29 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17, 19-24, 26-27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support for the limitation appearing in lines 11 and 12 of claim 16 that states “a plane formed by all the primary weld lines is perpendicular to a bottom surface of the liner.”  Applicant 

    PNG
    media_image1.png
    149
    547
    media_image1.png
    Greyscale

However, this fails to support that all the primary weld lines are located in a plane that is perpendicular to the base.  At best, there is support for only one weld line is in the plane that is perpendicular to the base.  The specification doesn’t specify which weld line is the weld line located in the plane.  The weld line could be any weld line, a primary weld line, a secondary weld line, a top weld line, a side weld line or a bottom weld line.  The Office finds that Fig. 8 of applicant’s disclosure is inconclusive as it shows a weld line 103 but fails to indicate the presence of a plane or this plane’s angular relation to the base of the intermediate bulk container (IBC) or the bottom surface of the liner bag.  Claims 24 and 27 include similar limitations to the perpendicular plane limitation of claim 16 where support is lacking and there is no indication by applicant of appropriate support.
There is no support for the limitation appearing in lines 13 and 14 of claim 16 that states “the liner bag body is bilaterally symmetrical about the primary weld lines.”  Applicant has made no attempt to indicate how this limitation is supported by the original disclosure.  Paragraphs 31 and 42 of applicant’s specification state the following:

    PNG
    media_image2.png
    220
    541
    media_image2.png
    Greyscale

Again, applicant is trying to expand on a statement about one weld line to be about all the primary weld lines.  However, there is no support for this.  The last two lines of claims 24 and 27 include a similar limitation about bilaterally symmetrical.
The Office doesn’t agree with the awkward wording of “a plane formed by all the primary weld lines is perpendicular to a bottom surface of the liner.”  A plane can’t be formed by lines or primary weld lines.  The Office interpretation is that applicant meant to state: The primary weld lines (all primary weld lines) of the liner bag when the liner bag is filled or expanded are arranged or located in a plane perpendicular to a bottom surface of the filled liner bag.  However, this is not a suggestion because there is no support for more than one weld line being in a plane perpendicular to the IBC’s base or the bottom surface of the liner.
This is a new matter rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Due to the new matter rejection, a first interpretation of the questionable limitation is that only one weld line need be in the plane that is perpendicular to the base of the IBC and a second interpretation is that all primary weld lines are in the plane perpendicular to the base of the IBC.
These rejections are for the first interpretation.
Claims 16-17, 19-24, 26-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 6032818) in view of Crampton et al. (WO 99/02424) (Crampton) and Thomas et al. (US 2015/0014356) (Thomas).
Olson discloses a liner bag (1) comprising: a liner bag body (1), which is formed by hermetically welding a front panel (upper web 2, oriented as shown in Fig. 2 with the left side being the front) and a rear panel (lower web 3) along the periphery thereof on a weld line (the weld line is every weld line of Olson and includes continuous weld 4, continuous weld 39, outer edge portions 33, 34, outer edges 8, 9, outer edge portions 36, 37, 38 of web 35 and associated weld 43); and a discharge port (sealable opening 5), wherein the discharge port is hermetically connected to the liner bag body, wherein the liner bag has a volume of more than 250 liters (see column 1, lines 17-19 which discusses 500-1000 liter capacity), the liner bag being used with an intermediate bulk container (11), and the liner bag is arranged in such a manner that after the liner bag is filled, a plane where the weld line is located is perpendicular to a bottom surface of the liner (extrapolating from Fig. 1 and 9a-9f with Fig. 9f being the only filled bag view, the outer edges 8 and 9 which have weld line portions of weld line 4 extending 
Fig. 9f is marked to show weld lines on top face and one of the side faces:

    PNG
    media_image3.png
    797
    791
    media_image3.png
    Greyscale

Olson fails to disclose the minimum distance (L) limitation or any dimensions with regard to distance S.  Crampton teaches a similarly constructed liner bag (flexible container 1) having a discharge port (8, 10, 24) with the edge of the discharge port positioned on the weld line 4 (effectively, L = 0 and 
The Office realizes that it is using a port edge located at an outer edge of a flange rather than an edge of a passage.  This is consistent with the outer edge of port flange 103 as shown in Fig. 6 of applicant’s present invention from which distance L is measured.
Figure 1 of Olson discloses the port 5 centered on the liner bag vertical centerline and there is a distance S between the discharge port and a closest corner (either one of the bottom corners would be equally spaced from the port 5) of the liner bag.  This disclosure is consistent with spacing the discharge port away from the two bottom corners which is consistent with preventing blocking of the discharge port by the corner as mentioned in paragraph [67] of the PG Publication.  Olson provides a volume of 1000 liters and a container having a meter3 size when filled as shown in Fig. 9f.  A 1000 liter, cube shaped liner bag would be 1 meter or 100 cm on each side.  The liner bag (unfilled) is made of two sheets and needs to cover all six faces of the cube shaped liner bag (filled).  A liner bag (unfilled) of square sheet composition would need to be at least 200 cm on each size of a square to provide enough area to cover the 1000 liter cube shaped liner (filled).  Olson further discloses a base of greater dimension than height in Fig. 1 when the liner bag is unfilled and likewise a base (greater in depth or width) than height in Fig. 9f when the liner bag is filled.  This discloses an importance of stability for the liner bag.  
Olson doesn’t provide a discharge port diameter.  Thomas teaches a discharge port (nozzle) of 1 cm diameter (see paragraph [27], last two lines).  It would have been obvious to a person having 
If the overall width was less than 41 cm [20 cm x 2 + 1 cm for discharge port diameter] for the unfilled liner bag, the liner bag when filled would need to be tall to an extreme because the base would have an effective base area of 41 cm x 40 cm = 1640 cm2; having a height H = volume/base area (1000000 cm3 / 1640 cm2) = 609.75 cm height (over 6 meters tall and the height would be over 15 times any base dimension).  This would be outside the disclosure of Olson and extremely unstable even if the hydrostatic pressure could be supported.  For these reasons, the liner bag dimension S could not be less than 20 cm and is greater than 20 cm as claimed.
Re claim 17, the shape of the sheets of Olson as best shown in Fig. 1 is rectangular, the sheets are flexible as they deform into the filled bag as represented by Fig. 9a – 9f.
Re claim 19, a primary weld line of Olson (continuous weld 4 at top and sides and weld lines 39 at bottom edge) formed around the liner body and a secondary weld line (weld 43) is formed between two portions of said primary weld line.
Re claim 20, at least one side of the liner body of Olson includes at least two sections of weld lines (weld line 39 and weld line 43) which are connected to each other at an angle.
Re claims 22, 23 and 26, these claims discuss product-by-process limitations (see MPEP 2113).  
In claim 22, the limitation states “formed by cutting off at least one corner of the rectangular sheet.”  This limitation doesn’t indicate a structural difference.  Cutting of a corner could be one process which is followed by other processes in shaping the rectangular sheet.  This one process doesn’t mean that the panels have a particular defined shape, such as, a five-sided shape.  Claim 26 shares this same limitation as claim 22 and is similarly rejected
In claim 23, the limitation states “formed by cutting off two adjacent corners of the rectangular sheet,” and that the two cut lines intersect. This limitation doesn’t indicate a structural difference.  
Claim 29 discuss a method of making limitation within a method of use claim.  It is believed that this limitation doesn’t properly limit the method of use and might not further limit method of use claim 27.  The method of making limitation shares the same limitation as claim 22 and is similarly rejected as it could be viewed as a limit to the structure of the product of described by claim 27.

Claim 24 adds a base and a side wall to the container and a valve port in the base, in Olson, the base is the wall 28 into which port 5 fits (see Fig. 9a) such that there is a valve port in the base and the side wall is an adjacent wall to wall 28.  Or, the container is reoriented 90 degrees counter clockwise to be placed upon wall 28 which becomes the base and wall 29 becomes the side wall.
The method of use of claim 27 is an assembly method with inherent assembly steps.
In claim 21, a corner is defined by the language of the claim: “a corner formed by the intersection of weld lines which are connected to each other at an angle.”  In viewing Olson, the corner defined by weld lines 43 and 39 at the bottom is sufficiently close to the port 5 such that the port is located at a bottom of the corner.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Crampton and Thomas as applied to claim 20 above, and further in view of Sasaki et al. (US 5788121) (Sasaki).
In claim 21, a corner is defined by the language of the claim: “a corner formed by the intersection of weld lines which are connected to each other at an angle.”  If Olson is deemed not to sufficiently disclose that the port is located at a bottom of the corner, then the teachings of Sasaki is 

These rejections are for the second interpretation.
Claims 16-17, 19-20, 22-24, 26-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crampton (WO 99/02424) in view of Olson (US 6032818).
Crampton discloses a liner bag comprising: a liner bag body, which is formed by hermetically welding a front panel (first wall 2) and a rear panel (second wall 3) along the periphery thereof, primary weld lines (weld 4) are formed around the front panel and the rear panel of the liner bag body; and a discharge port (nozzle 8), wherein the discharge port is hermetically connected to the liner bag body, wherein the liner bag has a volume 2 liters, the liner bag being used with an intermediate bulk container (IBC) (outer container 9) and a minimum distance between an edge of the discharge port and the closest primary weld line of the liner bag body is L (L = 0), wherein 0 less than or equal to L less than or equal to 20cm or 0 less than or equal to L less than or equal to 0.1 *D, wherein D is the minimum of lengths and widths of the front and rear panels, and the liner bag is arranged in such a manner that after the liner bag is filled, a plane formed by all the primary weld lines is perpendicular to a bottom surface of the liner, and the liner bag is also arranged in such a manner that after the liner bag is filled, the liner bag body is bilaterally symmetrical about the primary weld lines.  As shown in Fig. 4 when rotated 90 degrees counter clockwise, when the liner bag is filled and placed into the IBC the weld lines align along a plane perpendicular to the bottom surface of the liner bag and the base of the IBC and the liner bag 
Crampton fails to disclose the size, that is, volume of more than 250 liters.  Olson teaches a size of volume of 500-1000 liters which is more than 250 liters.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to increase the capacity of the liner bag and IBC to hold a greater volume of liquid (more than 250 liters) to hold a sufficient quantity of a liquid needed for a task or event which alleviates the extra work of opening, emptying and disposing of multiple containers having insufficient volume.
	Re claim 19, Crampton fails to disclose a secondary weld line.  Olson teaches secondary weld line 43.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add a secondary weld line to control the discharge or drainage of liquid from the liner bag so that liquid doesn’t become trapped in a corner of the liner bag which causes waste.
	Re claim 20, the right side of the liner bag has a bottom corner wherein a bottom primary weld line and a right side primary weld line are connected at a 90 degree angle.
Re claims 22, 23 and 26, these claims discuss product-by-process limitations (see MPEP 2113).  
In claim 22, the limitation states “formed by cutting off at least one corner of the rectangular sheet.”  This limitation doesn’t indicate a structural difference.  Cutting of a corner could be one process which is followed by other processes in shaping the rectangular sheet.  This one process doesn’t mean that the panels have a particular defined shape, such as, a five-sided shape.  Claim 26 shares this same limitation as claim 22 and is similarly rejected
In claim 23, the limitation states “formed by cutting off two adjacent corners of the rectangular sheet,” and that the two cut lines intersect. This limitation doesn’t indicate a structural difference.  Cutting of a corner could be one process which is followed by other processes in shaping the rectangular 
Claim 29 discuss a method of making limitation within a method of use claim.  It is believed that this limitation doesn’t properly limit the method of use and might not further limit method of use claim 27.  The method of making limitation shares the same limitation as claim 22 and is similarly rejected as it could be viewed as a limit to the structure of the product of described by claim 27.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crampton in view of Olson as applied to claim 20 above, and further in view of Ipenburg (US 4946040).
The combination discloses the invention except for the discharge port being located at the bottom of a corner.  Ipenburg teaches the position of a discharge port being located at the bottom of a corner.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to reposition the discharge port at the bottom of a corner to eliminate a corner portion wherein fluid could become trapped remote from the corner because the corner is the drainage point.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














sjc /STEPHEN J CASTELLANO/               Primary Examiner, Art Unit 3733